Case 15-20199   Doc 50   Filed 04/10/19 Entered 04/10/19 10:46:06   Desc Main
                           Document     Page 1 of 5
Case 15-20199   Doc 50   Filed 04/10/19 Entered 04/10/19 10:46:06   Desc Main
                           Document     Page 2 of 5
Case 15-20199   Doc 50   Filed 04/10/19 Entered 04/10/19 10:46:06   Desc Main
                           Document     Page 3 of 5
Case 15-20199   Doc 50   Filed 04/10/19 Entered 04/10/19 10:46:06   Desc Main
                           Document     Page 4 of 5
Case 15-20199   Doc 50   Filed 04/10/19 Entered 04/10/19 10:46:06   Desc Main
                           Document     Page 5 of 5
